 EXHIBIT 10.2
 
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Double asterisks denote omissions.


AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
 
1. CONTRACT ID CODE
     
PAGE    OF   PAGES
    1      3
2. AMENDMENT/MODIFICATION NO.
00009
3.  EFFECTIVE DATE
06/06/2018
4.  REQUISITION/PURCHASE REQ. NO.
0000HCGE-2018-24252
5. PROJECT NO. (If applicable)
     
6. ISSUED BY
CODE
2543
7.  ADMINISTERED BY (If other than Item 6)
CODE
2543
(Ö)
Centers for Disease Control and Prevention
Office of Acquisition Services (OAS)
2920 Brandywine Rd, RM 3000
Atlanta, GA 30341-5539
 
Centers for Disease Control and Prevention
Office of Acquisition Services (OAS)
2920 Brandywine Rd, RM 3000
Atlanta, GA 30341-5539
 
8.  NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)
EMERGENT BIODEFENSE OPERATIONS LANSING LLC
3500 N MARTIN LUTHER KING JR BLVD
 
LANSING, MI 48906-2933
 
 
 
 
 
 
 
 
 
 
X
9A. AMENDMENT OF SOLICITATION NO.
     
9B.  DATED (See Item 11)
     
10A. MODIFICATION OF CONTRACT/ORDER NO.
200-2017-92634
10B. DATED (See Item 13)
 
CODE     026489018
FACILITY CODE          
 
12/08/2016
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
     The  above numbered solicitation is amended as set forth in Item 14. The
hour and date specified for receipt of Offers     is extended,      is not
extended.
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning     copies of the amendment; (b)
By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEGMENT
TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE
HOUR AND DATE SPECIFIED MAY RESULT
IN REJECTION OF YOUR OFFER. If by virtue of this amendment you desire to change
an offer already submitted, such change may be made by telegram or letter,
provided each telegram or letter makes reference to the solicitation and this
amendment, and is received prior to the opening hour and date specified.
12. ACCOUNTING AND APPROPRIATION DATA (If required)
939ZWUX  2642  2018  75-X-0956  5664711101
(Ö)
13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS,
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
ITEM 10A.
 
 
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority)  THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN
     
 
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).          
X
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
FAR 52.243-1 Changes—Fixed-Price
 
D. OTHER (Specify type of modification and authority)
     
E. IMPORTANT:  Contractor  is not, Xis required to sign this document and return
   1   copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
See Section 2
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.
15A.  NAME AND TITLE OF SIGNER (Type or print)
/s/ Robert G. Kramer/President
16A.  NAME OF CONTRACTING OFFICER
Sherrie N Randall
 
15B. CONTRACTOR/OFFEROR
Robert G. Kramer
___________________________________________
(Signature of person authorized to sign)
15C.  DATE SIGNED
 
18 Jun 18
16B.  UNITED STATES OF AMERICA
 
BY  __/s/ Sherrie N. Randall______________________
      (Signature of Contracting Officer)
16C.  DATE SIGNED
 
06/18/2018









NSN 7540-01-152-8070 STANDARD FORM 30 (REV. 10-83)
   PREVIOUS EDITION UNUSABLE 30-105 Prescribed by GSA
FAR (48 CFR) 53.243

--------------------------------------------------------------------------------

 This modification is issued to do the following:


1.
Decrease the number of doses for SubCLIN 2002 by [**] from [**]to [**].



2.
Decrease the cost and funding of SubCLIN 2002 by $[**] from $[**] to $[**].



3.
Add SubCLIN 2003 to cover the cost to purchase [**] doses at a lower rate of
$[**].



4.
Increase and fund [**] doses on SubCLIN 2003 in the amount of $[**].



All changes will occur at no additional cost to the Government.

























































































--------------------------------------------------------------------------------

Section B – Supplies/Services


Option 1 Items


ITEM
SUPPLIES / SERVICES
QTY / UNIT
 
UNIT PRICE
   
EXTENDED PRICE
 
2002
 
BioThrax [**] product
[**] upon date of delivery:
[**] product at a unit price of $[**]
 
Delivery Address: Contractor's Facility
 
Delivery to be NLT [**]
[**] Doses
 
$
[
**]
 
$
[
**]
Line(s) Of Accounting:
939ZWUX 2642 2018  75-X-0956 5664711101 $[**]
                 







ITEM
SUPPLIES / SERVICES
QTY / UNIT
 
UNIT PRICE
   
EXTENDED PRICE
 
2003
 
BioThrax [**] product
[**] upon date of delivery:
[**] product at a unit price of $[**]
 
Delivery Address: Contractor's Facility
 
Delivery to be NLT [**]
 
[**] Doses
 
$
[
**]
 
$
[
**]
Line(s) Of Accounting:
939ZWUX 2642 2018  75-X-0956 5664711101 $[**]
                 




































